Exhibit 10.1

capital southwest corporation

INDEMNIFICATION AGREEMENT


This Indemnification Agreement (this “Agreement”) is made and entered into as of
the ______ day of ________________ 20___, by and between Capital Southwest
Corporation, a Texas corporation (the “Corporation”), and ________________
(“Indemnitee”).

RECITALS

A.It is critically important to the Corporation and its shareholders that the
Corporation be able to attract and retain the most capable persons reasonably
available to serve as directors and officers of the Corporation.

B.In recognition of the need for corporations to be able to induce capable and
responsible persons to accept positions in corporate management, Texas law
authorizes (and in some instances requires) corporations to indemnify their
directors and officers, and further authorizes corporations to purchase and
maintain insurance for the benefit of their directors and officers.

C.Federal legislation and rules adopted by the Securities and Exchange
Commission and the national securities exchanges have imposed additional
disclosure and corporate governance obligations on directors and officers of
public companies and have exposed such directors and officers to new and
substantially broadened civil liabilities.

D.These legislative and regulatory initiatives have also exposed directors and
officers of public companies to a significantly greater risk of criminal
proceedings, with attendant defense costs and potential criminal fines and
penalties.

E.Indemnitee is a director and/or officer of the Corporation and his/her
willingness to serve in such capacity is predicated, in substantial part, upon
the Corporation’s willingness to indemnify him/her in accordance with the
principles reflected above, to the full extent permitted by the laws of the
State of Texas, and upon the other undertakings set forth in this Agreement. 

F.Therefore, in recognition of the need to provide Indemnitee with substantial
protection against personal liability, in order to procure Indemnitee’s
continued service as a director and/or officer of the Corporation and to enhance
Indemnitee’s ability to serve the Corporation in an effective manner, and in
order to provide such protection pursuant to express contract rights (intended
to be enforceable irrespective of, among other things, any amendment to the
Corporation’s Articles of Incorporation, as amended (the “Articles”) or Second
Amended and Restated Bylaws, as further amended from time to time (the “Bylaws”)
or any change in the composition of the Corporation’s Board of Directors (the
“Board”)), the Corporation wishes to provide in this Agreement for the
indemnification of and the advancement of Expenses (as defined in Article I) to
Indemnitee as set forth in this Agreement and for the continued coverage of
Indemnitee under the Corporation’s directors’ and officers’ liability insurance
policies.





--------------------------------------------------------------------------------

 



G.In light of the considerations referred to in the preceding recitals, it is
the Corporation’s intention and desire that the provisions of this Agreement be
construed liberally, subject to their express terms, to maximize the protections
to be provided to Indemnitee hereunder.

NOW, THEREFORE, in order to induce Indemnitee to continue to serve in his/her
present capacity, the Corporation and Indemnitee hereby agree as follows:


Certain Definitions

As used herein, the following words and terms shall have the following
respective meanings (whether singular or plural):

“Claim” means an actual or threatened claim or request for relief.

“Corporate Status” means the status of a person as a current or former director
or officer of the Corporation or, at the request of the Corporation, as a
current or former director, officer, partner, venturer, proprietor, trustee,
employee, administrator, agent or similar functionary of another foreign or
domestic corporation, other enterprise or organization or trust or fund or
employee benefit plan.

“Disinterested Director” means a director of the Corporation who is not and was
not a party to the Proceeding or Claim in respect of which indemnification is
sought by Indemnitee.

“Expenses” means all attorneys’ fees, retainers, court costs, transcript costs,
fees of experts, witness fees, travel expenses, duplicating costs, printing
costs, telephone charges, postage, delivery service fees and all other
disbursements or expenses of the types customarily incurred in connection with
prosecuting, defending, preparing to prosecute or defend, investigating or being
or preparing to be a witness in a Proceeding.

“Governing Authority” means the person or group of persons entitled to manage
and direct the affairs of the Corporation with respect to a matter under the
Articles, Bylaws or the Texas Business Organizations Code (the “TBOC”).  The
term includes the Board or other persons authorized to perform the functions of
the Board.  The term does not include an officer who is acting in the capacity
of an officer.

“Governing Person” means a person serving as part of the Governing Authority of
the Corporation.

“Incumbent Directors” means the individuals who, as of the date hereof, are
directors of the Corporation and any individual becoming a director subsequent
to the date hereof whose election, nomination for election by the Corporation’s
shareholders, or appointment, was approved by a vote of at least two-thirds of
the then-Incumbent Directors (either by a specific vote or by approval of the
proxy statement of the Corporation in which such person is named as a nominee
for director, without objection to such nomination); provided,  however, that an
individual shall not be an Incumbent Director if such individual’s election or
appointment to the Board occurs as a result of an actual or threatened election
contest (as described in Rule 14a-



--------------------------------------------------------------------------------

 



12(c) under the Securities Exchange Act of 1934, as amended) with respect to the
election or removal of directors or other actual or threatened solicitation of
proxies or consents by or on behalf of a person other than the Board.

“Independent Counsel” means a law firm, or a member of a law firm, that is
experienced in matters of corporation law and neither presently is, nor in the
past five years has been, retained to represent:  (i) the Corporation or
Indemnitee in any matter material to either such party (other than with respect
to matters concerning Indemnitee under this Agreement, or of other indemnitees
under similar indemnification agreements), or (ii) any other named (or, as to a
threatened matter, reasonably likely to be named) party in the Proceeding or
Claim giving rise to a claim for indemnification hereunder.  Notwithstanding the
foregoing, Independent Counsel shall not include any person who, under the
applicable standards of professional conduct then prevailing, would have a
conflict of interest in representing either the Corporation or Indemnitee in an
action to determine Indemnitee’s rights under this Agreement.

“Official Capacity” means (a) with respect to a Governing Person, the office of
the Governing Person in the Corporation or the exercise of authority by or on
behalf of the Governing Person under the Articles, Bylaws or TBOC, and (b) with
respect to a person other than a Governing Person, the elective or appointive
office, if any, in the Corporation held by the person or the relationship
undertaken by the person on behalf of the Corporation.

“Proceeding” means (a) a threatened, pending or completed action or other
proceeding, whether civil, criminal, administrative, arbitrative or
investigative (except one initiated by Indemnitee pursuant to Article V of this
Agreement to enforce his/her rights under this Agreement), (b) an appeal of an
action or proceeding described by paragraph (a) of this definition, and (c) an
inquiry or investigation that could lead to an action or proceeding described by
paragraph (a) of this definition.


Indemnification

General.  The Corporation shall indemnify, and advance Expenses to, Indemnitee
to the full extent permitted by applicable law in effect on the date hereof and
to such greater extent as applicable law may thereafter from time to time
permit.  The rights of Indemnitee provided under the preceding sentence shall
include, but shall not be limited to, the right to be indemnified and to have
Expenses advanced in all Proceedings to the full extent permitted by Title 1,
Chapter 8 of the TBOC (or any successor provision).  The provisions set forth in
this Agreement are provided in addition to and as a means of furtherance and
implementation of, and not in limitation of, the obligations expressed in this
Article II.

Additional Indemnity of the Corporation.  Indemnitee shall be entitled to
indemnification pursuant to this Section 2.2 if, by reason of his/her Corporate
Status, he/she is, was or is threatened to be made a party to any Proceeding
(except to the extent limited by Section 2.3).  Pursuant to this Section 2.2,
Indemnitee shall be indemnified against judgments, arbitration awards, mediation
amounts, penalties, settlements, fines, excise or similar taxes, including
excise taxes assessed against him/her with respect to an employee benefit plan,
and reasonable Expenses actually incurred by him/her or on his/her behalf in
connection with such Proceeding



--------------------------------------------------------------------------------

 



or any Claim therein, if (a) he/she acted in good faith, (b) he/she reasonably
believed: (i) in the case of conduct in his/her Official Capacity, that his/her
conduct was in the Corporation’s best interests; and (ii) in any other case,
that his/her conduct was not opposed to the Corporation’s best interests, and
(c) in the case of a criminal Proceeding, he/she did not have a reasonable cause
to believe his/her conduct was unlawful.  Nothing in this Section 2.2 shall
limit the benefits of Section 2.1 or any other Section hereunder.

Limitation on Indemnity.  The indemnification otherwise available to Indemnitee
under Section 2.2 shall be limited to the extent set forth in this Section
2.3.  In the event that Indemnitee is found liable to the Corporation or is
found liable because Indemnitee  improperly received a personal benefit (a)
Indemnitee shall, with respect to the Claim in the Proceeding in which such
finding is made, be indemnified only against reasonable Expenses actually
incurred by him/her in connection with that Claim and (b) such indemnification
will not include judgments, arbitration awards, mediation amounts, penalties,
fines, excise or similar taxes, including excise taxes assessed against him/her
with respect to an employee benefit plan.  Notwithstanding the foregoing, no
indemnification against such Expenses shall be made in respect of any Claim in
such Proceeding as to which Indemnitee shall have been adjudged to be liable for
(a) willful or intentional misconduct in the performance of his/her duty to the
Corporation, (b) breach of his/her duty of loyalty owed to the Corporation, or
(c) an act or omission not committed in good faith that constitutes a breach of
a duty owed by him/her to the Corporation; provided,  however, that
 indemnification against such Expenses shall nevertheless be made by the
Corporation to the extent that a court may order in accordance with Title 1,
Chapter 8 of the TBOC (or any successor provision) or any other applicable law.


Expenses

Expenses of a Party Who Is Wholly or Partly Successful.  Indemnitee shall be
indemnified against all reasonable Expenses actually incurred by him/her in
connection with a Proceeding in which Indemnitee is a party by reason of his/her
Corporate Status and in which Indemnitee is wholly successful, on the merits or
otherwise, in the defense of such Proceeding.  In the event that Indemnitee is
not wholly successful, on the merits or otherwise, in a Proceeding but is
successful, on the merits or otherwise, as to any Claim in such Proceeding, the
Corporation shall indemnify Indemnitee against all reasonable Expenses actually
incurred by him/her or on his/her behalf relating to each such Claim.  For
purposes of this Section 3.1 and without limitation, the termination of a Claim
in a Proceeding by dismissal, with or without prejudice, shall be deemed to be a
successful result as to such Claim.

Expenses of a Witness.  To the extent that Indemnitee is, by reason of his/her
Corporate Status, a witness or otherwise participates in any Proceeding at a
time when he/she is not named a defendant or respondent in the Proceeding,
he/she shall be indemnified against all Expenses incurred by him/her or on
his/her behalf in connection therewith.

Advancement of Expenses.  The Corporation shall pay or reimburse all reasonable
Expenses incurred by or on behalf of Indemnitee in connection with any
Proceeding or Claim, whether brought by the Corporation or otherwise, in advance
of any determination respecting entitlement to indemnification pursuant to
Article IV hereof within ten business days after the



--------------------------------------------------------------------------------

 



receipt by the Corporation of a written request from Indemnitee setting forth a
written affirmation of his/her good faith belief that he/she has met the
standard of conduct necessary for indemnification under applicable law,
confirming his/her obligation under the last sentence of this Section 3.3 and
requesting such payment, payments or reimbursement from time to time, whether
prior to or after final disposition of such Proceeding or Claim.  Such statement
or statements shall reasonably evidence the Expenses incurred by
Indemnitee.  Indemnitee hereby undertakes and agrees that he/she will repay the
Corporation for any Expenses so paid or reimbursed to the extent that it shall
ultimately be determined by a court in a final adjudication from which there is
no further right of appeal, that Indemnitee has not met the standard of conduct
necessary for indemnification under applicable law or is not entitled to be
indemnified against such Expenses.


Procedure for Determination of Right to Indemnification

Request for Indemnification.  To obtain indemnification under this Agreement,
Indemnitee shall submit to the Corporation a written request, including therein
or therewith such documentation and information as is reasonably available to
Indemnitee and is reasonably necessary to determine whether and to what extent
Indemnitee is entitled to indemnification for a Proceeding or Claim.  The
Secretary or an Assistant Secretary of the Corporation shall, promptly upon
receipt of such a request for indemnification, advise the Board in writing that
Indemnitee has requested indemnification.  If, at the time of the receipt of
such request, the Corporation has directors’ and officers’ liability insurance
in effect under which coverage for such Proceeding or Claim is potentially
available, the Corporation shall give prompt written notice of such Proceeding
or Claim to the applicable insurers in accordance with the procedures set forth
in the applicable policies.  The Corporation shall provide to Indemnitee a copy
of such notice delivered to the applicable insurers, and copies of all
subsequent correspondence between the Corporation and such insurers regarding
the Proceeding or Claim, in each case substantially concurrently with the
delivery or receipt thereof by the Corporation.  The failure by Indemnitee to
timely notify the Corporation of any Proceeding or Claim shall not relieve the
Corporation from any liability hereunder unless, and only to the extent that,
the Corporation did not otherwise learn of such Proceeding or Claim and such
failure results in forfeiture by the Corporation of substantial defenses, rights
or insurance coverage.

Determination of Right to Indemnification. 

To the extent that Indemnitee shall have been wholly successful, on the merits
or otherwise, in defense of any Proceeding or Claim or in defense of any issue
or matter therein, including without limitation dismissal without prejudice,
Indemnitee shall be indemnified against judgments, arbitration awards, mediation
amounts, penalties, settlements, fines, excise or similar taxes, including
excise taxes assessed against him/her with respect to an employee benefit plan,
and reasonable Expenses actually incurred by him/her or on his/her behalf in
connection with any such Proceeding or Claim or any issue or matter therein in
accordance with Article II and no Standard of Conduct Determination (as defined
in Section 4.2(b)) shall be required.

Upon written request by Indemnitee for indemnification pursuant to Section 4.1
hereof, a determination of whether Indemnitee has satisfied any applicable
standard of conduct



--------------------------------------------------------------------------------

 



under Texas law that is a legally required condition precedent to
indemnification of Indemnitee hereunder with respect to Indemnitee’s entitlement
thereto (a “Standard of Conduct Determination”) shall be made in the specific
case in accordance with Title 1, Chapter 8 of the TBOC (or any successor
provision).  Indemnitee will cooperate with the person or persons making such
Standard of Conduct Determination, including providing to such person or
persons, upon reasonable advance request, any documentation or information that
is not privileged or otherwise protected from disclosure and that is reasonably
available to Indemnitee and reasonably necessary to such determination.  The
Corporation shall indemnify and hold harmless Indemnitee against and, if
requested by Indemnitee, shall reimburse Indemnitee for, or advance to
Indemnitee, within five business days of such request, any and all costs and
expenses (including attorneys’ and experts’ fees and expenses) incurred by
Indemnitee in so cooperating with the person or persons making such Standard of
Conduct Determination.

The Corporation shall use its reasonable best efforts to cause any Standard of
Conduct Determination required under Section 4.2(b) to be made as promptly as
practicable.  If (i) the person or persons empowered or selected under this
Section 4.2 to make the Standard of Conduct Determination shall not have made a
determination within 30 days after the later of (A) receipt by the Corporation
of written notice from Indemnitee advising the Corporation of the final
disposition of the applicable Proceeding or Claim (the date of such receipt
being the “Notification Date”) and (B) the selection of special legal counsel,
if such determination is to be made by special legal counsel, that is permitted
under the provisions of Section 4.2(e) to make such determination, and
(ii) Indemnitee shall have fulfilled his/her obligations set forth in the second
sentence of Section 4.2(b), then Indemnitee shall be deemed to have satisfied
the applicable standard of conduct; provided that such 30-day period may be
extended for a reasonable time, not to exceed an additional 30 days, if the
person or persons making such determination in good faith requires such
additional time for obtaining or evaluating documentation and/or information
relating thereto; and provided, further, that the 30-day limitation set forth in
this Section 4.2(c) shall not apply and such period shall be extended as
necessary if, within 30 days after receipt by the Corporation of the request for
indemnification under Section 4.1, the Board has resolved to submit such
determination to the shareholders for their consideration at an annual meeting
thereof to be held within 90 calendar days after such receipt and such
determination is made thereat, or a special meeting of shareholders is called
within 30 calendar days after such receipt for the purpose of making such
determination, such meeting is held for such purpose within 60 calendar days
after having been so called and such determination is made thereat.

If (i) Indemnitee shall be entitled to indemnification hereunder pursuant to
Section 4.2(a), (ii) no determination of whether Indemnitee has satisfied any
applicable standard of conduct under Texas law is a legally required condition
precedent to indemnification of Indemnitee hereunder, or (iii) Indemnitee has
been determined or deemed pursuant to Section 4.2(b) or (c) to have satisfied
any applicable standard of conduct under Texas law that is a legally required
condition precedent to indemnification of Indemnitee hereunder, then the
Corporation shall pay to Indemnitee, within five business days after the later
of (x) the Notification Date in respect of the applicable Proceeding or Claim
and (y) the earliest date on which the applicable criterion specified in clause
(i),  (ii) or (iii) above shall have been satisfied, all reasonable Expenses
incurred by him/her in connection with the applicable Proceeding or Claim.





--------------------------------------------------------------------------------

 



If a Standard of Conduct Determination is to be made by special legal counsel
pursuant to Title 1, Chapter 8 of the TBOC (or any successor provision), such
special legal counsel must be Independent Counsel (as defined in Article I
hereof) and the Corporation shall give written notice to Indemnitee advising
him/her of the identity of the special legal counsel so selected.  Indemnitee
may, within five business days after receiving written notice of selection from
the Corporation, deliver to the Corporation a written objection to such
selection; provided,  however, that such objection may be asserted only on the
ground that the special legal counsel so selected does not satisfy the criteria
set forth in the definition of “Independent Counsel” in Article 1, and the
objection shall set forth with particularity the factual basis of such
assertion.  Absent a proper and timely objection, the person or firm so selected
shall act as special legal counsel.  If such written objection is properly and
timely made and substantiated, (i) the special legal counsel so selected may not
serve as special legal counsel unless and until such objection is withdrawn or a
court has determined that such objection is without merit, and (ii) the
Corporation may, at its option, select an alternative special legal counsel and
give written notice to Indemnitee advising him/her of the identity of the
alternative special legal counsel so selected, in which case the provisions of
the two immediately preceding sentences and clause (i) of this sentence shall
apply to such subsequent selection and notice.  If applicable, the provisions of
clause (ii) of the immediately preceding sentence shall apply to successive
alternative selections.  If no special legal counsel that is permitted under the
foregoing provisions of this Section 4.2(e) to make the Standard of Conduct
Determination shall have been selected within 30 days after the Corporation
gives its initial notice pursuant to the first sentence of this Section 4.2(e),
Indemnitee may petition the courts of the State of Texas for resolution of any
objection which shall have been made by Indemnitee to the Corporation’s
selection of special legal counsel and/or for the appointment as special legal
counsel of a person or firm selected by the Court or by such other person as the
Court shall designate, and the person or firm with respect to whom all
objections are so resolved or the person or firm so appointed will act as
special legal counsel.  In all events, the Corporation shall pay all of the
reasonable fees and expenses of the special legal counsel incurred in connection
with the special legal counsel’s determination pursuant to Section 4.2(b).

No Other Presumption.  The termination of any Proceeding or of any Claim by
judgment, order, settlement or conviction, or upon a plea of nolo contendere or
its equivalent, shall not (except as otherwise expressly provided in this
Agreement) by itself adversely affect the right of Indemnitee to indemnification
or create a presumption that Indemnitee did meet the requirements for
indemnification under Section 2.2.  Indemnitee shall be deemed to have been
found liable in respect of any Claim only after he/she shall have been so
adjudged by a court of competent jurisdiction after exhaustion of all appeals
therefrom.


Certain Remedies of Indemnitee

Indemnitee Entitled to Adjudication in an Appropriate Court.  In the event (a) a
determination is made pursuant to Article IV that Indemnitee is not entitled to
indemnification under this Agreement, or (b) there has been any failure by the
Corporation to make timely payment or advancement of any amounts due hereunder,
Indemnitee shall be entitled to commence an action seeking an adjudication in an
appropriate court of the State of Texas, or in any other court of competent
jurisdiction, of his/her entitlement to such indemnification or



--------------------------------------------------------------------------------

 



advancement of Expenses.  Indemnitee shall commence such action seeking an
adjudication within 180 days following the date on which Indemnitee first has
the right to commence such action pursuant to this Section 5.1, or such right
shall expire.  The Corporation agrees not to oppose Indemnitee’s right to seek
any such adjudication.

Adverse Determination Not to Affect any Judicial Proceeding.  In the event that
a determination shall have been made pursuant to Article IV that Indemnitee is
not entitled to indemnification, any judicial proceeding commenced pursuant to
this Article V shall be conducted in all respects as a de novo trial on the
merits, and Indemnitee shall not be prejudiced by reason of such initial adverse
determination.  In any judicial proceeding commenced pursuant to this Article V,
the Corporation shall have the burden of proving, by clear and convincing
evidence, that Indemnitee is not entitled to indemnification or advancement of
Expenses, as the case may be.

Corporation Bound by Determination Favorable to Indemnitee in any Judicial
Proceeding.  If a determination shall have been made or deemed to have been made
pursuant to Article IV that Indemnitee is entitled to indemnification, the
Corporation shall be bound by such determination in any judicial proceeding
commenced pursuant to this Article V, absent a knowing misstatement by
Indemnitee of a material fact, or a knowing omission of a material fact
necessary to make a statement by Indemnitee not materially misleading, in
connection with the request for indemnification.

Corporation Bound by this Agreement.  The Corporation shall be precluded from
asserting in any judicial proceeding commenced pursuant to this Article V that
the procedures and presumptions of this Agreement are not valid, binding and
enforceable and shall stipulate in any such court that the Corporation is bound
by all the provisions of this Agreement.

Indemnitee Entitled to Expenses of Judicial Proceeding.  In the event that
Indemnitee seeks a judicial adjudication of his/her rights under, or to recover
damages for breach of, this Agreement, Indemnitee shall be entitled to recover
from the Corporation, and shall be indemnified by the Corporation against, any
and all reasonable expenses (of the types described in the definition of
Expenses in Article I) incurred by him/her in such judicial adjudication but
only if he/she prevails therein.  If it shall be determined in said judicial
adjudication that Indemnitee is entitled to receive part but not all of the
indemnification or advancement of expenses or other benefit sought, the expenses
incurred by Indemnitee in connection with such judicial adjudication shall be
reasonably prorated in good faith by counsel for Indemnitee.

No Diminishment of Rights.  The Corporation shall not adopt any amendment to the
Articles or Bylaws the effect of which would be to deny, diminish or encumber
Indemnitee’s rights to indemnity pursuant to the Articles, Bylaws, the TBOC or
any other applicable law as applied to any act or failure to act occurring in
whole or in part prior to the date (the “Effective Date”) upon which the
amendment was approved by the Board or the shareholders of the Corporation, as
the case may be.  In the event that the Corporation shall adopt any amendment to
the Articles or Bylaws the effect of which is to so deny, diminish or encumber
Indemnitee’s rights to indemnity, such amendment shall apply only to acts or
failures to act occurring entirely after the Effective Date thereof.  No repeal
or amendment of any law of the State of Texas shall



--------------------------------------------------------------------------------

 



in any way diminish or adversely affect the rights of Indemnitee pursuant to
this Agreement in respect of any occurrence or matter arising prior to any such
repeal or amendment.


Miscellaneous

Non-Exclusivity.  The rights of Indemnitee to receive indemnification and
advancement of Expenses under this Agreement shall not be deemed exclusive of
any other rights to which Indemnitee may at any time be entitled under
applicable law, the Articles or Bylaws, any other agreement, vote of
shareholders or a resolution of directors of the Corporation, or otherwise.  No
amendment or alteration of the Articles or Bylaws or any provision thereof shall
adversely affect Indemnitee’s rights hereunder and such rights shall be in
addition to any rights Indemnitee may have under the Articles, Bylaws, the TBOC
or otherwise.  To the extent that there is a change in the TBOC (whether by
statute or judicial decision) which allows greater indemnification by agreement
than would be afforded currently under the Articles or Bylaws and this
Agreement, it is the intent of the parties hereto that Indemnitee shall enjoy by
virtue of this Agreement the greater benefit so afforded by such change.

Insurance and Subrogation.

For the duration of Indemnitee’s service as a director and/or officer of the
Corporation, and thereafter for so long as Indemnitee shall be subject to any
pending or possible Proceeding or Claim, the Corporation shall use commercially
reasonable efforts (taking into account the scope and amount of coverage
available relative to the cost thereof) to cause to be maintained in effect
policies of directors’ and officers’ liability insurance providing coverage for
directors and/or officer of the Corporation.  The Corporation shall provide
Indemnitee with a copy of all directors’ and officers’ liability insurance
applications, binders, policies, declarations, endorsements and other related
materials.  Without limiting the generality or effect of the two immediately
preceding sentences, the Corporation shall not discontinue or significantly
reduce the scope or amount of coverage from one policy period to the next
(i) without the prior approval thereof by a majority vote of the Incumbent
Directors, even if less than a quorum, or (ii) if at the time that any such
discontinuation or significant reduction in the scope or amount of coverage is
proposed there are no Incumbent Directors, without the prior written consent of
Indemnitee (which consent shall not be unreasonably withheld or delayed).  In
all policies of directors’ and officers’ liability insurance obtained by the
Corporation, Indemnitee shall be named as an insured in such a manner as to
provide Indemnitee the same rights and benefits, subject to the same
limitations, as are accorded to the Corporation’s directors and officers most
favorably insured by such policy.  The Corporation may, but shall not be
required to, create a trust fund, grant a security interest or use other means,
including without limitation a letter of credit, to ensure the payment of such
amounts as may be necessary to satisfy its obligations to indemnify and advance
Expenses pursuant to this Agreement.

In the event of any payment by the Corporation under this Agreement, the
Corporation shall be subrogated to the extent of such payment to all of the
related rights of recovery of Indemnitee against other persons or entities
(other than Indemnitee’s successors).  Indemnitee shall execute all papers
reasonably required to evidence such rights (all of



--------------------------------------------------------------------------------

 



Indemnitee’s reasonable Expenses related thereto to be reimbursed by or, at the
option of Indemnitee, advanced by the Corporation).

The Corporation shall not be liable under this Agreement to make any payment of
amounts otherwise indemnifiable hereunder if and to the extent that Indemnitee
has otherwise actually received such payment under any insurance policy,
contract, agreement or otherwise.

Defense of Claims.  The Corporation shall be entitled to participate in the
defense of any Proceeding or Claim or to assume the defense thereof, with
counsel reasonably satisfactory to Indemnitee; provided that if Indemnitee
believes, after consultation with counsel selected by Indemnitee, that (a) the
use of counsel chosen by the Corporation to represent Indemnitee would present
such counsel with an actual or potential conflict, (b) the named parties in any
such Proceeding or Claim (including any impleaded parties) include both the
Corporation and Indemnitee and Indemnitee shall conclude, based on the advice of
counsel, that there may be one or more legal defenses available to him/her that
are different from or in addition to those available to the Corporation, or
(c) any such representation by such counsel would be precluded under the
applicable standards of professional conduct then prevailing, then Indemnitee
shall be entitled to retain separate counsel (but not more than one law firm
plus, if applicable, local counsel in respect of any particular Proceeding or
Claim) at the Corporation’s expense.  The Corporation shall not be liable to
Indemnitee under this Agreement for any amounts paid in settlement of any
Proceeding or Claim effected without the Corporation’s prior written
consent.  The Corporation shall not, without the prior written consent of
Indemnitee, effect any settlement of any Proceeding or Claim to which Indemnitee
is, or could have been, a party unless such settlement solely involves the
payment of money and includes a complete and unconditional release of Indemnitee
from all liability on any claims that are the subject matter of such Proceeding
or Claim.  Neither the Corporation nor Indemnitee shall unreasonably withhold
its consent to any proposed settlement; provided, that Indemnitee may withhold
consent to any settlement that does not provide a complete and unconditional
release of Indemnitee.

Exculpation of Directors.  If Indemnitee is or was a director of the
Corporation, he/she shall not in that capacity be liable to the Corporation or
its shareholders for monetary damages for an act or omission in Indemnitee’s
capacity as a director, except that Indemnitee’s liability shall not be
eliminated or limited for:  (a) a breach of Indemnitee’s duty of loyalty to the
Corporation or its shareholders, (b) an act or omission not committed in good
faith that constitutes a breach of duty owed by Indemnitee to the Corporation or
an act or omission that involves intentional misconduct or a knowing violation
of the law, (c) a transaction from which Indemnitee received an improper
benefit, whether or not the benefit resulted from an action taken within the
scope of Indemnitee’s office, or (d) an act or omission for which the liability
of Indemnitee is expressly provided for by statute.

Duration of Agreement.  This Agreement shall continue for so long as Indemnitee
serves as a director or officer of the Corporation or, at the request of the
Corporation, as a director, officer, partner, venturer, proprietor, trustee,
employee, administrator, agent or similar functionary of another foreign or
domestic corporation, other enterprise or organization or employee benefit plan,
and thereafter shall survive until and terminate upon the later to occur of
(a) the final termination of all pending Proceedings in respect of which
Indemnitee is granted rights of indemnification or advancement of Expenses
hereunder and of any proceeding



--------------------------------------------------------------------------------

 



commenced by Indemnitee pursuant to Article V relating thereto, and (b) the
expiration of all statutes of limitation applicable to possible Claims arising
out of Indemnitee’s Corporate Status.

Successors and Binding Agreement. 

The Corporation shall require any successor (whether direct or indirect, by
purchase, merger, consolidation, reorganization or otherwise) to all or
substantially all of the business or assets of the Corporation, by agreement in
form and substance reasonably satisfactory to Indemnitee and his/her counsel,
expressly to assume and agree to perform this Agreement in the same manner and
to the same extent the Corporation would be required to perform if no such
succession had taken place.  This Agreement shall be binding upon and inure to
the benefit of the Corporation and any successor to the Corporation, including
without limitation any person acquiring directly or indirectly all or
substantially all of the business or assets of the Corporation whether by
purchase, merger, consolidation, reorganization or otherwise (and such successor
will thereafter be deemed the “Corporation” for purposes of this Agreement), but
shall not otherwise be assignable or delegable by the Corporation.

This Agreement shall inure to the benefit of and be enforceable by Indemnitee’s
personal or legal representatives, executors, administrators, heirs,
distributees, legatees and other successors.

This Agreement is personal in nature and neither of the parties hereto shall,
without the consent of the other, assign or delegate this Agreement or any
rights or obligations hereunder except as expressly provided in Sections 6.6(a)
and 6.6(b).  Without limiting the generality or effect of the foregoing,
Indemnitee’s right to receive payments hereunder shall not be assignable,
whether by pledge, creation of a security interest or otherwise, other than by a
transfer by Indemnitee’s will or by the laws of descent and distribution, and,
in the event of any attempted assignment or transfer contrary to this
Section 6.6(c), the Corporation shall have no liability to pay any amount so
attempted to be assigned or transferred.

Legal Fees and Expenses.  It is the intent of the Corporation that Indemnitee
not be required to incur legal fees or other Expenses associated with the
interpretation, enforcement or defense of Indemnitee’s rights under this
Agreement by litigation or otherwise because the cost and expense thereof would
substantially detract from the benefits intended to be extended to Indemnitee
hereunder.  Accordingly, without limiting the generality or effect of any other
provision hereof, if it should appear to Indemnitee that the Corporation has
failed to comply with any of its obligations under this Agreement or in the
event that the Corporation or any other person takes or threatens to take any
action to declare this Agreement void or unenforceable, or institutes any
litigation or other action or proceeding designed to deny, or to recover from,
Indemnitee the benefits provided or intended to be provided to Indemnitee
hereunder, the Corporation irrevocably authorizes Indemnitee from time to time
to retain counsel of Indemnitee’s choice, at the expense of the Corporation as
hereafter provided, to advise and represent Indemnitee in connection with any
such interpretation, enforcement or defense, including without limitation the
initiation or defense of any litigation or other legal action, whether by or
against the Corporation or any director, officer, shareholder or other person
affiliated with the Corporation, in any jurisdiction.  Notwithstanding any
existing or prior attorney-client relationship between the Corporation and such
counsel, the Corporation



--------------------------------------------------------------------------------

 



irrevocably consents to Indemnitee’s entering into an attorney-client
relationship with such counsel, and in that connection the Corporation and
Indemnitee agree that a confidential relationship shall exist between Indemnitee
and such counsel.  Without respect to whether Indemnitee prevails, in whole or
in part, in connection with any of the foregoing, the Corporation will pay and
be solely financially responsible for any and all attorneys’ and related fees
and expenses incurred by Indemnitee in connection with any of the foregoing to
the fullest extent permitted or required by the laws of the State of Texas in
effect on the date hereof or as such laws may from time to time hereafter be
amended or otherwise changed to increase the scope of such permitted or required
payment of such fees and expenses.

Notice by Each Party.  Indemnitee agrees to promptly notify the Corporation in
writing upon being served with any summons, citation, subpoena, complaint,
indictment, information or other document or communication relating to any
Proceeding or Claim for which Indemnitee may be entitled to indemnification or
advancement of Expenses hereunder.  The Corporation agrees to promptly notify
Indemnitee in writing, as to the pendency of any Proceeding or Claim which may
involve a claim against Indemnitee for which Indemnitee may be entitled to
indemnification or advancement of Expenses hereunder.

Amendment.  This Agreement may not be modified or amended except by a written
instrument executed by or on behalf of each of the parties hereto.

Waivers.  The observance of any term of this Agreement may be waived (either
generally or in a particular instance and either retroactively or prospectively)
by the party entitled to enforce such term only by a writing signed by the party
against which such waiver is to be asserted.  Unless otherwise expressly
provided herein, no delay on the part of any party hereto in exercising any
right, power or privilege hereunder shall operate as a waiver thereof, nor shall
any waiver on the part of any party hereto of any right, power or privilege
hereunder operate as a waiver of any other right, power or privilege hereunder
nor shall any single or partial exercise of any right, power or privilege
hereunder preclude any other or further exercise thereof or the exercise of any
other right, power or privilege hereunder.

Entire Agreement.  This Agreement and the documents expressly referred to herein
constitute the entire agreement between the parties hereto with respect to
matters covered hereby, and any other prior or contemporaneous oral or written
understandings or agreements with respect to the matters covered hereby are
expressly superseded by this Agreement.  To the extent the Corporation
previously entered into an agreement with Indemnitee providing for
indemnification of and the advancement of Expenses to Indemnitee, the
Corporation does not intend this Agreement to reduce or otherwise limit in any
manner the Corporation’s obligations, or Indemnitee’s rights, under such prior
agreement.

Severability.  If any provision of this Agreement or the application of such
provision to any person or circumstance, shall be judicially declared to be
invalid, unenforceable or void, such decision will not have the effect of
invalidating or voiding the remainder of this Agreement or affect the
application of such provision to other persons or circumstances, and the parties
hereto agree that the part or parts of this Agreement so held to be invalid,
unenforceable or void will be deemed to have been stricken herefrom and the
remainder of this Agreement will have the same force and effectiveness as if
such part or parts had never been included herein;



--------------------------------------------------------------------------------

 



provided,  however, that the parties shall negotiate in good faith with respect
to an equitable modification of the provision or application thereof declared to
be invalid, unenforceable or void.  Any such finding of invalidity or
unenforceability shall not prevent the enforcement of such provision in any
other jurisdiction to the maximum extent permitted by applicable law.

Notices.  Unless otherwise expressly provided herein, all notices, requests,
demands, consents, waivers, instructions, approvals and other communications
hereunder shall be in writing and shall be deemed to have been duly given if
personally delivered to or mailed, certified mail return receipt requested,
first-class postage paid, addressed as follows:  (i) if to the Corporation,
Capital Southwest Corporation, 5400 Lyndon B. Johnson Freeway, Suite 1300,
Dallas, Texas, 75240, Attn: Secretary, and (ii) if to Indemnitee, at the address
specified on the signature page of this Agreement, or to such other address or
to such other individuals as any party shall have last designated by notice to
the other parties.  All notices and other communications given to any party in
accordance with the provisions of this Agreement shall be deemed to have been
given when delivered or sent to the intended recipient thereof in accordance
with the provisions of this Section 6.13.

Governing Law; Consent to Jurisdiction.  This Agreement shall be construed in
accordance with and governed by the laws of the State of Texas without regard to
the principles of conflict of laws.  Each of the Corporation and Indemnitee
hereby absolutely and irrevocably consents and submits to the jurisdiction of
the courts of the State of Texas and of any Federal court located in Dallas
County, Texas in connection with any actions or proceedings arising out of or
relating to this Agreement.

Headings.  The Article and Section headings in this Agreement are for
convenience of reference only, and shall not be deemed to alter or affect the
meaning or interpretation of any provisions hereof.

Counterparts.  This Agreement may be executed in two counterparts, each of which
shall be deemed to be an original and both of which together shall be deemed to
be one and the same instrument.

 





--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, this Agreement has been duly executed and delivered to be
effective as of the date first above written.

CAPITAL SOUTHWEST CORPORATION

 

 

By:___________________________________________________________________________________________________

 Name:

 Title:

 

 

INDEMNITEE

 

 



 

 

Indemnitee Notice Address:

 







 

 



--------------------------------------------------------------------------------